Citation Nr: 0329373	
Decision Date: 10/28/03    Archive Date: 11/05/03

DOCKET NO.  02-14 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death in order to receive Dependency and Indemnity 
Compensation (DIC) benefits.

2.  Entitlement to Survivors' and Dependents' Educational 
Assistance under 38 U.S.C.A. Chapter 35.

3.  Entitlement to service-connected burial benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran reportedly served on active duty from January 
1943 to June 1947, for part of August 1949, and from March 
1951 to June 1971.  He died in July 2000, and his widow is 
the appellant in this appeal.  She appeals RO decisions which 
denied service connection for the cause of the veteran's 
death in order to receive DIC, Chapter 35 educational 
benefits, and service-connected burial benefits.


FINDINGS OF FACT

The veteran died years after service from cardiovascular 
disease.  He had a cardiovascular disorder which began in 
service, and such condition caused or contributed to his 
death.


CONCLUSIONS OF LAW

1.  A disability incurred in service caused or contributed to 
death, and thus there is entitlement to DIC benefits.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2003).

2.  The criteria for eligibility for Chapter 35 educational 
benefits are met.  38 U.S.C.A. § 3501 (West 2002); 38 C.F.R. 
§§ 3.807, 21.3021 (2003).

3.   The criteria for service-connected burial benefits are 
met.  38 U.S.C.A. § 2307 (West 2002); 38 C.F.R. §§3.1600, 
3.1601 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

There is conflicting information on the exact dates of the 
veteran's active duty, although it is clear that he served 
over 25 years of active duty in the Navy before retiring.  
According to some of the information on file, his active duty 
was from January 1943 to June 1947, for part of August 1949, 
and from March 1951 to June 1971.  

In February 1948, after his first period of active duty, the 
RO awarded service connection for otitis media of the left 
ear and bilateral flat feet.  During his lifetime, the 
veteran was not service-connected for other conditions.

The veteran's service medical records show that he had no 
heart murmurs or arrhythmias during the early part of his 
active service; his heart was normal on all examinations and 
there were no indications of any cardiovascular 
abnormalities.  An undated EKG showed evidence of QRS 
prolongation with the terminal QRS vector to the right and 
anteriorly, which was consistent with early right bundle 
branch block without ST-T changes.  In August 1960, it was 
noted that an EKG showed S1, S2, S3 pattern with deep S waves 
V5 and V6 and a QRS duration of 0.10"; this however was 
noted as being within normal limits.  The veteran was 
evaluated in March 1962 with a history of right bundle branch 
block pattern on EKGs since at least 1958.  It was noted that 
four cardiac views showed questionable left ventricular 
prominence.  The examining doctor stated that there was only 
highly equivocal evidence or cardiac disease.  The doctor 
also stated that the veteran was not disqualified except from 
the most hazardous types of duty.  A May 1962 EKG also showed 
incomplete right bundle branch block.  A November 1962 EKG 
also reflected incomplete right bundle branch block; but it 
was noted that it was probably a normal record.  Also, a 
November 1962 annual physical examination noted that there 
were abnormal heart findings; it noted S1, S2 S3 pattern with 
deep S waves V5 and V6 and a QRS duration of 0.10", although 
it was also noted that such was within normal limits and was 
not considered disabling.  An August 1967 EKG was interpreted 
as being within normal limits.  Later EKG's also showed a 
left axis deviation and there were notations of possible 
right bundle branch block.  Nevertheless, all subsequent 
physical examinations, including the service retirement 
examination in June 1971, indicated that the veteran's heart 
and cardiovascular system were normal.  At this examination, 
his cholesterol was 280.  

The veteran reported chest pain to a private family doctor in 
July 1995; according to the veteran, he had never had pain 
like that.  An EKG was abnormal, showing the presence of a 
left anterior hemiblock and an incomplete right bundle branch 
block with significant generalized ST and T abnormalities.  
The doctor referred the veteran to cardiovascular 
specialists.

Records from a private cardiovascular medical group reflect 
treatment for a history of chest discomfort consisting of a 
fairly prolonged single episode in July 1995.  On initial 
consultation, it was noted that the veteran had been in 
remarkably good health all his life except for an 
appendectomy and tonsillectomy.  He was scheduled for 
additional tests to determine if there were significant 
coronary artery disease.  An ensuing EKG showed normal sinus 
rhythm with an incomplete right bundle branch block; there 
also was a left anterior fascicular block.  The conclusions 
of the exercise thallium test were that the veteran had a 
normal electrocardiographic response to exercise; abnormal 
hemodynamic response to exercise; no chest pain during the 
test; no arrhythmias.  A thallium stress test found no 
radionuclide evidence to suggest significant stress-induced 
ischemia.  A treating doctor stated that tests were normal 
and that there were no EKG changes.  The chest discomfort was 
believed to be clearly noncardiac; it was probably 
gastrointestinal in origin.    

The veteran died in July 2000.  The death certificate 
indicates that the immediate cause of death was cardiac 
arrhythmia, which was due to or as a consequence of 
arteriosclerotic cardiovascular disease.  The certificate 
also noted a past history of cerebrovascular accidents as 
another significant condition contributing to death, but not 
resulting in the underlying cause of death.

In July 2000, the appellant filed a claim seeking service 
connection for the cause of the veteran's death in order to 
receive DIC benefits.  The appellant filed a claim for 
service-connected burial benefits in April 2002.

In May 2002, a private cardiologist, Robert L. Barrett, M.D., 
wrote that upon a review of records provided to him by the 
veteran's widow, there was evidence of a significantly 
abnormal EKG in the early 1960s in service.  The doctor 
stated, "It certainly cannot be excluded that he did not 
have cardiac pathology back in that time 1960."  The doctor 
felt that there was evidence of some significant Q waves and 
that cardiac pathology at that time "could not be ruled 
out."  

At the request of the appellant's representative, a medical 
consultant, Ann Marie Gordon, M.D., prepared a memorandum in 
March 2003.  She noted an in-service diagnosis of right 
bundle branch block on an EKG and a post-service diagnosis of 
unstable angina with left anterior hemiblock and incomplete 
right bundle branch block with significant ST-T abnormalities 
on EKG in July 1995.  She also noted an in-service diagnosis 
of hyperlipidemia.  The doctor concluded that the evidence 
suggested that the veteran had cardiac pathology and cardiac 
risk factors in service.  She noted that right bundle branch 
block was a manifestation of a primary abnormality of the 
cardiac conduction system and that hyperlipidemia was a 
significant risk factor for atherosclerotic heart disease, 
especially when untreated.  The doctor concluded that it was 
more likely than not that the in-service diagnosis of 
hyperlipidemia was a contributory cause of the 
atherosclerotic heart disease, which was an underlying cause 
of death; she also opined that it as likely as not that both 
atherosclerotic heart disease and an in-service cardiac 
conduction abnormality contributed to the veteran's death.

II.  Analysis

Through discussions in correspondence, the rating decision, 
and the statement of the case, the RO has informed the 
appellant of the evidence necessary to substantiate her 
claims.  She has been informed of her and the VA's respective 
responsibilities for providing evidence.  Pertinent records 
have been obtained.  The notice and duty to assist provisions 
of the law are satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159; see Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

1.  Service connection for the cause of the veteran's death 
in order to receive DIC

For service connection for the cause of a veteran's death, in 
order to establish entitlement to DIC benefits, the evidence 
must show that disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to death.  For a service-connected disability to 
be the cause of death, it must singly or with some other 
condition be the immediate or underlying cause, or be 
etiologically related.  For a service-connected disability to 
constitute a contributory cause, it is not sufficient to show 
that it casually shared in producing death, but, rather, 
there must have been a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.

Service connection may be granted for disability due to a 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

Service connection will be rebuttably presumed for certain 
chronic diseases, such as hypertension and organic heart 
disease, which are manifest to a compensable degree within 
the year after active service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

During the veteran's lifetime, service connection had been 
established for otitis media of the left ear and for 
bilateral pes planus.  It is not claimed or shown that such 
conditions played any role in death.  Rather, the appellant 
maintains that a cardiovascular disorder started in service 
and should be deemed service-connected, and that such 
condition led to the veteran's death.

The veteran had over 25 years of active duty ending in 
retirement in 1971.  He died in 2000.  The immediate cause of 
death was cardiac arrhythmia, due to arteriosclerotic 
cardiovascular disease, and a contributory cause of death was 
past cerebrovascular accidents.

Although the service medical records do not show a clear 
diagnosis of a chronic cardiovascular disorder, there were a 
number of findings of possible cardiovascular disease during 
active duty.  The veteran had cardiac abnormalities since at 
least the early 1960s and for many years thereafter in 
service.  EKGs from the early and mid-1960s demonstrated 
incomplete right bundle branch block.  Not all post-service 
medical records have been obtained, although there is a post-
service history of various cardiovascular disorders including 
heart disease.  Some of the post-service records note the 
ongoing presence of right bundle branch block and left 
anterior fascicular block.

The appellant has submitted medical opinions from a treating 
doctor and from a medical consultant.  The treating doctor 
reviewed the in-service cardiac findings and stated that such 
findings represented a significantly abnormal EKG.  That 
doctor also stated that there was evidence of cardiac 
pathology in service that could not be ruled out.  In the 
other opinion, a medical consultant stated that the right 
bundle branch block in service was a manifestation of a 
primary abnormality of the cardiac conduction system.  She 
also stated that the veteran had hyperlipidemia in service 
which would be a risk factor for atherosclerotic heart 
disease when untreated, as was the case here.  The medical 
consultant essentially opined that the cardiovascular 
problems in service caused or contributed to death from 
cardiovascular disease years after service.

The Board concludes that the medical evidence, while not 
definitive, at the very least places the evidence in 
equipoise.  The evidence establishes that the veteran had a 
cardiovascular condition which began in service, and such 
disorder caused or contributed to his death.  Thus service 
connection for the cause of the veteran's death, in order to 
receive DIC, is warranted.  The benefit-of-the-doubt rule has 
been applied in making this decision.  38 U.S.C.A. § 5107(b).

2.  Chapter 35 educational benefits and service-connected 
burial benefits

The appellant actually never claimed Chapter 35 educational 
benefits, yet the RO adjudicated the matter.  In any event, 
the Board's favorable finding of service connection for the 
cause of the veteran's death also makes the veteran's widow 
eligible for Chapter 35 educational benefits.  38 U.S.C.A. § 
3501; 38 C.F.R. §§ 3.807, 21.3021.  

Similarly, the Board's favorable finding of service 
connection for the cause of the veteran's death also leads to 
entitlement to service-connected burial benefits.  
38 U.S.C.A. § 2307; 38 C.F.R. §§ 3.1600, 3.1601.


ORDER

Service connection for the cause of the veteran's death in 
order to receive DIC is granted.

Entitlement to Chapter 35 educational benefits is granted.
 
Entitlement to service-connected burial benefits is granted.


	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



